Citation Nr: 0414191	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-14 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R)O)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to a compensable rating for the service-
connected residuals of fracture of the left little finger.  

4.  Entitlement to a compensable rating for the service-
connected service connected pes planus.  

5.  Entitlement to a compensable rating for the service-
connected residuals of hepatitis B.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served during World War II from April 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision denied service 
connection for bilateral hearing loss.  That decision granted 
service connection for PTSD and assigned an initial 10 
percent rating.  

The RO also continued noncompensable ratings for the 
veteran's service-connected Hepatitis B, residuals of 
fracture of the left fifth finger and pes planus.  

The veteran's increased rating claims for the service-
connected Hepatitis B and pes planus are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's currently demonstrated bilateral hearing 
loss is shown as likely as not to be due to noise exposure 
during his service in World War II.  

3.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  The service-connected left fifth finger fracture 
residuals are shown to be productive of a disability picture 
manifested by functional loss due to pain and weakness and 
deformity that more nearly approximates that of amputation 
without metacarpal resection at the proximal interphalangeal 
point or proximate thereto.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9411 (2003).  

3.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of a left fifth finger 
injury are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227 
(2001) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim for service connection 
bilateral hearing loss, further assistance would not aid the 
veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the favorable action 
taken hereinbelow, further discussion of VCAA is not 
required.  

With respect to the veteran's other claims for a higher 
initial rating for his service-connected PTSD and the 
residuals of left finger injury, the Board notes that the RO 
issued a letter dated in October 2003 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

In the September 2002 Statement of the Case (SOC) and the 
September 2003 Supplemental Statement of the Case (SSOC), the 
RO provided the veteran with the pertinent rating schedule 
provisions regarding his claims for increased ratings.  Also, 
the veteran was provided the regulations pertaining to VA's 
duty to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in October and November 
2001.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Entitlement to service connection for bilateral hearing loss

In this case, the veteran's DD Form 214 reflects that the 
veteran was a welder during World War II.  His service 
medical records are negative for any complaint, diagnosis or 
treatment of any hearing difficulty.  

On his separation qualification record, the veteran's summary 
of military occupations involved heavy and light welding with 
use of acetylene, and electric torches and other welding 
equipment.  The veteran was responsible for the maintenance 
of battalion vehicle equipment and served overseas 16 months 
in England, Belgium, Holland and Germany.  The veteran 
repaired tanks damaged in battle and patched up trucks and 
Army vehicles for reuse.  

The audiological evaluation dated in May 2000 showed pure 
tone thresholds, in decibels, as follows (converted to 
current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
60
65
LEFT
10
15
20
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  

The veteran reported gradual decrease in bilateral hearing 
sensitivity since onset from military noise exposure in the 
mid 1940's.  The veteran noted that his right ear hearing 
deficit was worse than his left.  The examiner's diagnosis 
was moderately-severe high frequency sensorineural hearing 
loss.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, the there is no evidence of any hearing loss 
during service for VA disability purposes.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Nonetheless, service connection can 
be established if the evidence shows that a current hearing 
loss disability is related to a disease or injury in service.  
Heuer v. Brown, 7 Vet. App. 379 (1995).  

As noted previously, the veteran served as a welder during 
World War II.  Also, in his written statements, the veteran 
has essentially testified to a continuity of symptomatology 
for hearing loss since his service.  The veteran also is 
competent to testify to his in-service hazardous noise 
exposure from his work as a welder.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993) (where the issue is factual in nature, 
such as whether an incident or injury occurred during 
service, lay evidence is competent; only evidence proceeding 
from a medically authoritative source is competent on medical 
questions).  Finally, on recent examination in May 2000, the 
veteran had a high frequency sensorineural hearing loss in 
both ears as defined by VA.  

Given the veteran's testimony to a continuity of 
symptomatology, his recent VA examination showing a bilateral 
hearing loss following noise exposure in service, and lack of 
negative evidence, the Board finds that the evidence to be in 
relative equipoise in showing that the current hearing 
disability is due as likely as not to noise exposure that 
initially started during World War II.  

Accordingly, extending the benefit of the doubt to the 
veteran, service connection for the current bilateral hearing 
loss is warranted.  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2003).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A GAF of 71 to 80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See Id.  

A review of the record reflects that the severity of the 
veteran's PTSD meets the criteria necessary for a 30 percent 
evaluation.  

On recent VA examination, the veteran was assigned a GAF 
score of 60.  His PTSD was shown to be manifested by 
nightmares, flashbacks, hypervigilance, and hyperstartle 
response.  In his substantive appeal, the veteran reported 
that his medications prescribed to control his PTSD were 
ineffective and did not prevent him from sleep disturbing 
nightmares.  

While the veteran is retired and appears to lead a happy 
retired life, he still presents with mild to moderate PTSD 
symptoms.  In a January 2002 statement, the veteran reported 
that his nightmares had worsened.  

The veteran has been assigned a GAF score of 60.  As noted 
previously, a GAF of 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

In this case, the Board finds that the service-connected 
disability picture more nearly approximates the criteria for 
the assignment of a 30 percent rating since the effective 
date of the grant of service connection on June 4, 2001.  
Fenderson, supra.  

Accordingly, an increased rating of 30 percent for the 
service-connected PTSD is for application in this case.  


Entitlement to a compensable rating for residuals of left 
little finger injury

In a February 1946 RO decision, the veteran was granted a 
noncompensable rating for healed fracture of the left little 
finger, effective from December 10, 1945.  

In June and July 2001, the veteran submitted his informal 
claim for an increased rating for residual disabilities 
related to his service-connected fracture of the left little 
finger, among others.  

A review of the claims folder in the present case indicates 
that the service-connected residuals of a fracture of the 
left 5th metacarpal is currently evaluated as noncompensable, 
effective from April 1946, pursuant to Diagnostic Code (DC) 
5227.  

During the course of the present appeal, the schedular 
criteria for rating ankylosis of individual fingers changed.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002) (effective Aug. 
26, 2002) to be codified at 38 C.F.R. §  4.71a, DC 5227.  

Therefore, adjudication of the veteran's rating claim for his 
service-connected left fifth finger disability must include 
consideration of both the old and the new criteria.  However, 
if the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Hence, the revised rating 
criteria are not applicable before the effective date, August 
26, 2002.  

Under the old rating criteria for ankylosis of individual 
fingers, pursuant to Diagnostic Code 5227, which was in 
effect prior to August 26, 2002, a noncompensable rating was 
assigned when the relevant evidence reflected ankylosis of 
any finger other than the thumb, index finger or middle 
finger.  38 C.F.R. § 4.71a, DC 5227 (2002).  

Extremely unfavorable ankylosis was rated as amputation under 
Diagnostic Codes 5152 through Diagnostic Code 5156.  38 
C.F.R. §  4.71a, Note following Diagnostic Code 5227 (2002). 
See also,  38 C.F.R. § 4.71a, Diagnostic Code 5156 (effective 
prior to August 26, 2002) (which stipulated that amputation 
of the minor little finger without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto, 
warranted the assignment of a 10 percent disability rating 
and that amputation of the minor little finger with 
metacarpal resection and with the loss of more than one-half 
of the bone resulted in the grant of a 20 percent disability
evaluation).  
 
Under the new rating criteria for ankylosis of individual 
fingers, pursuant to DC 5227, which became effective August 
26, 2002, unfavorable or favorable ankylosis of the minor 
little finger also results in a noncompensable disability 
rating.  38 C.F.R. § 4.71a, DC 5227 (effective August 26, 
2002).  

Evaluation of ankylosis of the index, long, ring and little 
finger:  (1) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension of full flexion, or there is rotation of 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  

Amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto 
warrant a 10 percent rating.  Diagnostic Code 5i56.  

Also for consideration is the matter of whether the 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for the resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  38 C.F.R. § 4.71a, Note 
following DC 5227 (effective August 26, 2002).  
 
Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§  4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  

To the extent that evaluation of ankylosis of the 5th finger 
includes functional limitation due to pain and an angulation 
deformity of this digit, the provisions of DC 5227 
contemplate limitation of motion of the little finger.  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  

Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Id.  See also, 38 C.F.R. § 4.59 (2003).  

In this case, the Board finds that the veteran's left fifth 
finger disability more nearly approximates the criteria for 
the assignment of a 10 percent rating.  

In November 2001, the veteran underwent a VA orthopedic 
examination.  The veteran was noted to be 80 years old, 
right-hand dominant, with a history of left fifth digit 
injury in 1944.  He stated that, during World War II, he 
fractured that same finger twice.  He noted residuals of left 
finger deformity, tingling, numbness, stiffness and loss of 
strength.  

On examination, the veteran had left fifth digit range of 
motion at the metacarpalphalangeal (MCP) and interphalangeal 
(IP) joints were both from 0 to 95 degrees.  He had about 10 
degrees of varus deviation of the IP joint going away from 
the right finger about 10 degrees.  At the distal IP (DIP) 
joint, range of motion was 0 to 10 degrees of flexion.  
Stiffness and pain was observed in all the joints range of 
motion at the terminal range.  

The examiner noted arthritic changes in all the IP and DIP 
joints of the left hand; however, no redness, swelling, or 
warmth was observed in the left hand at the time of the 
examination.  

The examiner's impression was degenerative joint disease of 
the left hand with deformity of the left fifth digit which is 
chronic and fixed.  No x-rays were conducted during this 
examination.  

In the veteran's October 2002 Substantive Appeal, he 
complained of pain and limitation of motion of the left fifth 
finger in cold weather.  He also reported that his left 
finger disability had worsened and was "a constant source of 
pain and limited motion."  He claimed that he must tape his 
fifth finger to his ring finger on use to prevent injury 
because of the angled deformity of the fifth finger.  

The evidence shows that the veteran has compensable 
limitation of motion of various fingers of the left hand due 
arthritis to support the assignment of a 10 percent rating 
for arthritis of a minor joint group under DC 5003 and 38 
C.F.R. § 4.45.  

Given the veteran's chronic and permanent deformity of the 
left fifth finger with involvement of the ring finger and 
functional impairment of the left fifth finger due to pain 
and weakness, the assignment of a 10 percent rating for the 
left fifth finger disability is warranted.  

Accordingly, an increased rating of 10 percent, but not 
higher is for application in this case.  



ORDER

Service connection for the bilateral hearing loss is granted.  

An increased rating of 30 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  

An increased rating of 10 percent for the service-connected 
left little finger disability is granted, subject to the 
regulations controlling the award of VA monetary benefits.  



REMAND

The Board notes that the veteran has a noncompensable rating 
for his service-connected Hepatitis B, under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  

In the RO's September 2002 SOC, the veteran was informed of 
the revised criteria for evaluating digestive disabilities, 
to include hepatitis, effective on July 2, 2001. See 66 Fed. 
Reg. 29,486 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 3-2000 (2000).

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claim for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Additionally, the Board notes that the veteran has a 
noncompensable rating for his service-connected pes planus, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board notes that further development is required in order 
to fairly decide the veteran's claims for compensable ratings 
for his service-connected Hepatitis B and pes planus.  The RO 
should determine whether any outstanding medical records 
exist with respect to any residuals of the veteran's service-
connected disabilities.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).   

Also, VA is required to provide a medical examination when 
such a decision is necessary to make a decision on a claim.  
An examination is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 
C.F.R. § 3.159(c)(4) (2003).  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain all records of 
the veteran's treatment for Hepatitis B 
and any foot conditions from any VA or 
non-VA healthcare provider identified by 
the veteran for the period from June 2003 
to the present.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of the service-
connected Hepatitis B disability, to 
include any liver involvement.  The 
claims folder, including the report of 
the October 2001 VA examination, should 
be made available to the examiner for 
review before the examination.  All 
indicated testing should be done in this 
regard.  

4.  Also, the veteran should be afforded 
the appropriate examination to determine 
the nature and severity of the service-
connected bilateral pes planus 
disability.  The claims folder, including 
the report of the October and November 
2001 VA examinations, should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the VCAA the old 
and the amended rating criteria for 
hepatitis.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



